PRINCIPAL BENEFIT VARIABLE UNIVERSAL LIFE VARIABLE UNIVERSAL LIFE INSURANCE POLICY Issued by Principal Life Insurance Company (the “Company”) through its Principal Life Insurance Company Variable Life Separate Account This prospectus is dated May1, 2013. As in the case of other life insurance policies, it may not be in your best interest to buy this Policy as a replacement for, or in addition to, existing insurance coverage. The Policy involves investment risk, including possible loss of principal. This prospectus provides information that you should know before buying a Policy. It is accompanied by current prospectuses for the underlying mutual funds that are available as investment options under the Policy. Please read these prospectuses carefully and keep them for future reference. The Securities and Exchange Commission (“SEC”) has not approved or disapproved this security or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Not all the benefits, programs, features and investment options described in this prospectus are available or approved for use in every state. This prospectus offers a Policy which may not be available in all states and is not an offer to sell or solicitation of an offer to buy the Policy in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Policy other than those contained in this prospectus. TABLE OF CONTENTS Page SUMMARY: BENEFITS AND RISKS 4 POLICY BENEFITS 4 Death Benefits and Proceeds 4 Premium Payment Flexibility 4 Policy Values 4 Adjustment Options 4 Maturity Proceeds 5 POLICY RISKS 5 Risks of Poor Investment Performance 5 Policy Termination (Lapse) 5 Limitations on Access to Surrender Value 5 Adverse Tax Consequences 5 Risks of Underlying Mutual Funds 6 SUMMARY: FEE TABLES 6 GLOSSARY 8 CORPORATE ORGANIZATION AND OPERATION 10 The Company 10 Principal Life Insurance Variable Life Separate Account 10 The Funds 10 CHARGES AND DEDUCTIONS 12 Premium Expense Charge (Sales Charge and Taxes) 12 Surrender Charge 12 Monthly Policy Charge 13 Underlying Mutual Fund Charges 14 GENERAL DESCRIPTION OF THE POLICY 14 The Contract 14 Rights Under the Policy 14 Policy Limitations 15 Optional Insurance Benefits 18 Reservation of Rights 18 Right to Exchange Policy 19 Suicide 19 Delay of Payments or Transfers 19 PREMIUMS 20 Payment of Premiums 20 Premium Limitations 20 Allocation of Premiums 21 DEATH BENEFITS AND POLICY VALUES 22 Death Proceeds 22 Death Benefit Option 23 Change in Death Benefit Option 24 IRS Definition of Life Insurance 25 Maturity Proceeds 26 Adjustment Options 27 Policy Values 27 SURRENDERS AND PARTIAL SURRENDERS 28 Surrenders 28 Examination Offer (Free-Look Provision) 29 2 Page LOANS 29 Policy Loans 29 Loan Account 30 Loan Payments 30 POLICY TERMINATION AND REINSTATEMENT 30 Policy Termination (Lapse) 30 Reinstatement 31 TAX ISSUES RELATED TO THE POLICY 32 GENERAL PROVISIONS 34 Frequent Trading and Market-Timing (Abusive Trading Practices) 34 Purchase Procedures 35 Special Purchase Plans 36 Distribution of the Policy 36 Payments to Financial Intermediaries 37 Service Arrangements and Compensation 37 Statement of Values 37 Services Available via the Telephone 37 Misstatement of Age or Gender 38 Non-Participating Policy 38 Incontestability 38 Independent Registered Public Accounting Firm 38 LEGAL PROCEEDINGS 38 TABLE OF SEPARATE ACCOUNT DIVISIONS 39 APPENDIX A - TARGET PREMIUMS 58 APPENDIX B - APPLICABLE PERCENTAGES (FOR LIFE INSURANCE DEFINITION TEST) 60 ADDITIONAL INFORMATION 67 3 SUMMARY: BENEFITS AND RISKS This prospectus describes an individual flexible premium variable universal life insurance policy offered by the Company. This is a brief summary of the Policy’s features. More detailed information follows later in this prospectus. The Policy is for use by corporations, employers, trusts, associations or similar entities. This Policy is designed for financing non-qualified executive deferred compensation plans, salary continuation plans, post employment benefits or similar purposes. POLICY BENEFITS Death Benefits and Proceeds The Company guarantees to pay a death benefit for as long as the Policy is in force. The death proceeds are paid to the beneficiary(ies) when the insured dies. Death proceeds are calculated as of the date of death of the insured. The amount of the death proceeds is: · the death benefit plus interest (as explained in DEATH BENEFITS AND POLICY VALUES -
